DETAILED ACTION

Claims 31-50 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-42 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 31-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 31-42 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “data recording”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer (see col. 17, lines 47 to col. 18, lines -7) elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor (see col. 17, lines 47 to col. 18, lines -7)) do not add a meaningful 
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;

In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “data recording”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer (see col. 17, lines 47 to col. 18, lines -7) functions to be well-understood, routine, and conventional functions when performed by generic computer (see col. 17, lines 47 to col. 18, lines -7) elements:

electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer (see col. 17, lines 47 to col. 18, lines -7) elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer (see col. 17, lines 47 to col. 18, lines -7) elements would be routine and conventional in any computer (see col. 17, lines 47 to col. 18, lines -7) implementations.

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 31, should have a processor (see col. 17, lines 47 to col. 18, lines -7) or a computer (see col. 17, lines 47 to col. 18, lines -7) to perform the task of determining timing of maintenance.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 31-50 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,652,904.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 9,070,101).


    PNG
    media_image1.png
    606
    778
    media_image1.png
    Greyscale
col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) for the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B) based on the operational data, and providing a reminder of the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) for the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B) based on the determined timing (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Abhyanker into the intended end result, thereby improving the system and method for data recording and analysis as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 32, Abhyanker teaches wherein the operational data is received from an operational sensor (see col. 2, col. 2, lines 40-58).

As per claim 33, Abhyanker teaches wherein the operational data comprises at least one of: current attitude, inertial measurement unit data, power level, controller input data, controller commands, altitude, speed, heading, angular rotation, or custom-defined expanded data (see col. 16, lines 19-33).

As per claim 34, Abhyanker teaches wherein the operational data is sampled at uniform or different sampling rates (see col. 51, line 47 to col. 52, -lines 26).

As per claim 35, Abhyanker further comprising transferring the operational data to a ground based apparatus (see col. 15, lines 43-59).

As per claim 36, Abhyanker teaches wherein transferring the operational data comprises transferring the operational data to the ground based apparatus during operation of the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 37, Abhyanker teaches wherein determining the timing of the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) comprises determining that a predetermined threshold is reached (see col. 17, lines 47 to col. 18, lines -7).

As per claim 38, Abhyanker teaches wherein the predetermined threshold comprises a predetermined number of events or a predetermined period of time (see col. 51, line 47 to col. 52, -lines 26).

As per claim 39, Abhyanker teaches wherein the reminder of the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) comprises an instruction about required maintenance on the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 40, Abhyanker teaches wherein providing the reminder comprises displaying the reminder (see col. 19, line 56 to col. 20, lines -22, for display) on a device remote from the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 41, Abhyanker teaches wherein the reminder is provided when the device is operably connected to the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 42, Abhyanker teaches wherein the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) comprises a battery service or a motor service for the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 43, Abhyanker teaches an apparatus, comprising: a receiver configured to receive operational data from an unmanned aerial vehicle (UAV) (see Fig. 1A, Fig. 43A, 43B, 46A and 46B); and a processor (see col. 17, lines 47 to col. 18, lines -7) configured to: process the operational data to determine timing of a maintenance operation (see col. 34, lines 13-26, having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Abhyanker into the intended end result, thereby improving the system and method for data recording and analysis as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 44, Abhyanker teaches wherein the apparatus comprises at least one of a controller, a smart phone, a tablet, a wearable electronic device, or a personal computer (see col. 17, lines 47 to col. 18, lines -7).



As per claim 46, Abhyanker further comprising a display configured to display the reminder (see col. 19, line 56 to col. 20, lines -22, for display).

As per claim 47, Abhyanker further comprising a recharging station for recharging batteries that power the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

As per claim 48, Abhyanker teaches a non-transitory machine-readable storage medium (see col. 19, line 56 to col. 20, lines -22, for display) storing a computer (see col. 17, lines 47 to col. 18, lines -7) program that, when executed by one or more computers (see col. 17, lines 47 to col. 18, lines -7), causes the one or more computers (see col. 17, lines 47 to col. 18, lines -7) to perform the operations of: obtaining operational data recorded by a data recorder onboard (see col. 22, lines 11-25) an unmanned aerial vehicle (UAV) (see Fig. 1A, Fig. 43A, 43B, 46A and 46B); determining timing of a maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Abhyanker into the intended end result, thereby improving the system and method for data recording and analysis as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 49, Abhyanker teaches wherein determining the timing of the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) comprises determining that a predetermined threshold is reached (see col. 17, lines 47 to col. 18, lines -7).

As per claim 50, Abhyanker teaches wherein the reminder of the maintenance operation (see col. 34, lines 13-26, having maintenance by timing/cycle falls under design choice) comprises an instruction about required maintenance on the UAV (see Fig. 1A, Fig. 43A, 43B, 46A and 46B).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9014661 is directed to computer-implemented method includes determining a location of a mobile computing device using one or more of a plurality of data sources; communicating, by the mobile computing device, with another computing device as part of a two-way video chat session over a first network connection, the communicating including transmitting the location of the mobile computing device; displaying, as part of the two-way video chat session, real-time video from the other computing device; recording video using one or more cameras that are accessible to the mobile computing device; and transmitting, over a second network connection, the video to a remote storage system for persistent storage;
US-20060287783 is directed to environmental social and commercial uses and includes a monitoring system which is a network of on, in, out and off-board devices working together with people through software and interfaces to provide services and make accountable humanity's machines and their actions through safe secure communication. Control devices are used to provide accountability for their socio-economic and environmental impact. Along with these systems networked together, additional devices and variations needed to complete these operations nationally and world wide are also provided. Unique ways interface a network of separate devices or IC circuits to create an interactive secure control system or center that can be remotely controlled. A control device for society to fairly and accurately monitor and control the impact of equipment use on the world environment, and a nation's infrastructure while developing commercial companies to fulfill these needs and services for the equipment and the people who own and operate them for today and into the future are also provided. A set of secure devices and systems are also included to analyze society and machine interaction;
US-20060206246 is directed to a societal management and security system to aid the United States and world populous in discovering a secure and civil way to move from a finite economy of fossil fuels that is causing today's future shock, cultural 
US-20060026017 is directed to help the United States and the world populous discover a secure and civil way to move from the finite economy of fossil fuels to the technically and economically expansive existence available through alternative fueling with new and diversified technologies. Societies can fairly and accurately monitor and control the impact of equipment and all technology on the earth's environment, and society's infrastructure. The invention can help frame the issues locally, regionally, nationally and globally, while providing positive security control to maintain public safety and national security. The development of the invention will grow the economy and make it more robust and fertile for growth. The inventions electronic messaging, transactions, sensing and controls can improve and make safer every facet of human life, but none more than, providing critical awareness of how important it is to make a life with each other, NOW;
US-20030221118 is directed to addresses environmental social and commercial uses and includes a monitoring system which is a network of on, in, out and off-board devices working together with people through software and interfaces to provide services and make accountable humanity's machines and their actions through safe secure communication. Control devices are 
US-10713859 is directed to wireless dual flight data recorder apparatus and wireless network method using satellite communications for providing remote data redundancy, location accuracy, and real-time access to live flight data contained in the black box of an aircraft. An integrated GPS receiver uses the NAVSTAR GPS Precise Position Service allowing emergency responders immediate access to exact location of the device. A data collection algorithm streams flight data to a remote data center, performs data compaction for decreasing bandwidth, and data encryption for security prior to transmission to a remote 
US-9652904 is directed to a system and apparatus for data recording and analyzing operational data and methods for making and using the same. The apparatus can monitor and record data generated by a plurality of operational and extended sensors each positioned on a moving platform. The data recording and analysis system can analyze the sensor data during movement and, by performing a statistical analysis of the operational data, can advantageously adjust one or more selected performance capabilities of the platform. The performance envelope of a platform can be increased or decreased according to the experience of an operator. The recorded data can be transmitted at any suitable time, including during and/or after travel. The apparatus provides redundant storage capability and the ability to store information on removable media to enable sharing of data. Thereby, the system, apparatus and method advantageously can optimize the operator's overall experience controlling a platform;
Zhou, Geo-Referencing of Video Flow From Small Low-Cost Civilian UAV is directed to
Mancuso et al., A low-power architecture for high frequency sensor acquisition in many-DOF UAVs is directed to
Zhou et al., Civil UAV system for earth observation is directed to
Vines et al., Autonomous deployment of the UAVSAR radar instrument is directed to

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B